DETAILED ACTION
Allowable Subject Matter
Claims 9-11, 19 and 20 are allowed.
With respect to claim 9, the prior art does not disclose, in the claimed environment, a die comprising a microfluidic channel having a necked portion to receive cells, electrodes positioned at opposite ends of the channel to apply an electric field above a poration threshold, an accumulation area for retaining porated cells, and two cell ejection devices located at opposite ends of the accumulation area, wherein each cell ejection device comprises a firing chamber and a thermal excitation device.  Although each of these elements are individually known, there appears to be no teaching or motivation in the prior art showing how or why they should be arranged to arrive at the claimed combination.  The Renaud reference is believed to be the closest prior art, however Applicant’s arguments filed 21 June 2021 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799